RESCRIPT
TANNER, P. J.
This is a Workman’s Compensation case and is brought by dependants to recover compensation for the death of their father, who died several years after the accident.
The only notice given within the thirty days was a jokng remark by the deceased to his foreman, made in such a way as not to indicate that he had really received any injury. We doubt very mueh if this could be considered sueh knowledge on the part of the company as would dispense with the written notice. The knowledge ought to be a knowledge of something that really was an injury which might result in such loss of time as rvould make the company liable. A mere joking remark as to an accident, without indicating that it had injured the employee, does not of itself seem to us to be sufficient knowledge to dispense with the written notice, it being accompanied by no claim for compensation.
Furthermore, it is very doubtful if it can be said that the accident resulted in the death some two or three years afterwards.
The petition is therefore denied.